Case 1:19-cv-09209-LAK-DCF Document5 Filed 10/07/19 Page 1 of 2

JS 44C/SDNY CIVIL COVER SHEET

REV. 06/01/17
The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

PLAINTIFFS DEFENDANTS

JAYNE TUCHMAN as power of attorney for PHYLLIS FRANK UBS FINANCIAL SERVICES INC.
ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER ATTORNEYS (IF KNOWN)

Gana Weinstein LLP. 345 Seventh Ave, 21st Floor, New York, NY, (212)

776-4251

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE)
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

Petition to Compel Arbitration pursuant to 9 U.S.C § 4.

. . Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No[¥]Yes oO

If yes, was this case Vol.[] Invol. [] Dismissed. No[-] Yes [[] _ Ifyes, give date & Case No.

Is THIS AN INTERNATIONAL ARBITRATION CASE? No [x] Yes []
(PLACE AN [x] IN ONE BOX ONLY) NATURE OF SUIT
TORTS ACTIONS UNDER STATUTES
PERSONAL INJURY Fi E/PENALTY BANKRUP
CONTRACT PERSONAL INJURY FRSONAL In JURY ‘ORFEITUR UPTCY OTHER STATUTES
[1110 INSURANCE [ ] 310 AIRPLANE PHARMACEUTICAL PERSONAL | 1625 DRUG RELATED [ 1422 APPEAL [ 1975 FALSE CLAIMS
[1120 MARINE [ ]315 AIRPLANE PRODUCT = INJURY/PRODUCT LIABILITY =“ Se i7RE OF PROPERTY 28 USC 158 [ 1876 QUI TAM
{ 1130 MILLER ACT LIABILITY [ ]365 PERSONAL INJURY 24 USC 881 [ ]423 WITHDRAWAL [ ]400 STATE
[1140 NEGOTIABLE [ ] 320 ASSAULT, LIBEL & PRODUCT LIABILITY |) 690 OTHER 28 USC 157 REAPPORTIONMENT
INSTRUMENT SLANDER [ ] 368 ASBESTOS PERSONAL [ ]410 ANTITRUST
[ ] 150 RECOVERY OF _ [ ]330 FEDERAL INJURY PRODUCT [ 1430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS’ LIABILITY PROPERTY RIGHTS [ 1450 COMMERCE
ENFORCEMENT LIABILITY [ ]460 DEPORTATION
OF JUDGMENT —‘[ ] 340 MARINE PERSONAL PROPERTY { ]820 COPYRIGHTS [ ]470 RACKETEER INFLU-
[ ] 154 MEDICARE ACT __[ 1345 MARINE PRODUCT [ 1830 PATENT ENCED & CORRUPT
[ ] 152 RECOVERY OF LIABILITY | ]370 OTHER FRAUD 7 ORGANIZATION ACT
DET AWIED [ 1350 MOTOR VEHICLE i 1371 TRUTH IN LENDING [ ]835 PATENT-ABBREVIATED NEW DRUG APPLICATION (RICO)
STUDENT LOANS [ ] 355 MOTOR VEHICLE [ ] 840 TRADEMARK [ ]480 CONSUMER CREDIT
(EXCL VETERANS) PRODUCT LIABILITY SOCIAL SECURITY []490 CABLE/SATELLITE TV
[ ] 153 RECOVERY OF ——[ ] 360 OTHER PERSONAL
OVERPAYMENT INJURY [ ] 380 OTHER PERSONAL LABOR [ ] 861 HIA (13958) [ ] 850 SECURITIES/
OF VETERAN'S [ ] 362 PERSONAL INJURY - PROPERTY DAMAGE [ ] 862 BLACK LUNG (923) COMMODITIES/
BENEFITS MED MALPRACTICE [ ]385 PROPERTY DAMAGE __[ ]710 FAIRLABOR [ ] 863 DIWC/DIWW (405(g)) EXCHANGE
[ ] 160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT [ ]864 SSID TITLE Xvi
SUITS [ } 720 LABOR/MGMT [ 1865 RSI (405())
{xj 190 OTHER PRISONER PETITIONS RELATIONS [ ]890 OTHER STATUTORY
CONTRACT [ ]463 ALIEN DETAINEE [ ] 740 RAILWAY LABOR ACT ACTIONS
[ ] 195 CONTRACT [ ] 510 MOTIONS TO [] 754 FAMILY MEDICAL FEDERAL TAX SUITS [ ] 891 AGRICULTURAL ACTS
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE | Fave ACT (FMLA)
LIABILITY 28 USC 2255 [ ] 870 TAXES (U.S. Plaintiff or
[1196 FRANCHISE CIVIL RIGHTS [ ]530 HABEAS CORPUS [ ]790 OTHER LABOR Defendant) [ ]893 ENVIRONMENTAL
[ ] 535 DEATH PENALTY LITIGATION [ ]871 IRS-THIRD PARTY MATTERS
[ ]}540 MANDAMUS & OTHER = [ ] 781 EMPL RET INC 26 USC 7609 [ ]895 FREEDOM OF
11440 Nar PHeone) SECURITY ACT (ERISA) INFORMATION ACT
REAL PROPERTY [ ] 896 ARBITRATION
[ 1441 VOTING IMMIGRATION 899 ADMINISTRATIVE
[]210 LAND [ 1442 EMPLOYMENT PRISONER CIVIL RIGHTS t]
CONDEMNATION _ [ ] 443 HOUSING/ [ ] 462 NATURALIZATION PROCEDURE ACT/REVIEW OR
[ 1220 FORECLOSURE 1 )4as ae TIONS [ ] 550 CIVIL RIGHTS APPLICATION APPEAL OF AGENCY DECISION
230 RENT LEASE & [ ]555 PRISON CONDITION —_—[ ] 465 OTHER IMMIGRATION
7 EJECTMENT DISABILITIES - [ ] 560 CIVIL DETAINEE ACTIONS ee re NAY oF
{ ] 240 TORTS TO LAND EMPLOYMENT CONDITIONS OF CONFINEMENT
[ 1245 TORT PRODUCT [ ]446 AMERICANS WITH
LIABILITY DISABILITIES -OTHER
[ ] 290 ALL OTHER [ 1448 EDUCATION
REAL PROPERTY

Check if demanded in complaint:
DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.

 

 

 

 

CHECK IF THIS IS ACLASS ACTION AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
UNDER F.R.C.P. 23 IF SO, STATE:
DEMAND $ OTHER JUDGE DOCKET NUMBER

 

Check YES only if demanded in complaint
JURY DEMAND: Cl YES ENO NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
Case 1:19-cv-09209-LAK-DCF Document5 Filed 10/07/19 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY) ORIGIN
[x] 1 Original [_] 2 Removed from [-]3 Remanded []4 Reinstatedor [[] 5 Transferred from [_]6 oa. O Ape ee
Proceeding State Court from Reopened (Specify District) 9 9
Appellate (Transferred) Magistrate Judge

| a. all parties represented = court

a 8 Multidistrict Litigation (Direct Fite)
L] b. Atleast one party

is pro se.
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
(111 U.S. PLAINTIFF [[]2 U.S. DEFENDANT [X] 3 FEDERAL QUESTION 14 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE []1 []1 CITIZEN OR SUBJECT OF A [13[.]3 INCORPORATED and PRINCIPAL PLACE []5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE []2 []2 INCORPORATED or PRINCIPAL PLACE [ ]4[ ]4 FOREIGN NATION [16 []6

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
903 Rockford Road, Boynton Beach, Florida, 33472

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)
1200 Harbor Boulevard, Weehawken, New Jersey, 07086

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: THIS ACTION SHOULD BE ASSIGNED TO: [-] WHITE PLAINS [x] MANHATTAN

ee /
DATE 40/7/2019 SIGNATURE OF fTORNEY OF RECORD Ae TO PRACTICE IN THIS DISTRICT
[x] YES (DATE ADMITTED Mo. yr, 2012)
RECEIPT # Attorney Bar Code #4943577
Magistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge is so Designated.

 

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
